AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                      SouthernDistrict
                                                   __________ Districtof
                                                                       of__________
                                                                         Florida


                   SETH FISHMAN, DVM                              )
                                                                  )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No. 20-CV-80832
                                                                  )
             JORDAN FISHMAN                                       )
  TWENTY FIRST CENTURY BIOCHEMICALS INC                           )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) JORDAN FISHMAN
                                           29 LYNBROOK ROAD
                                           SOUTHBOROUGH MASSACHUSETTS, 01772




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: ANDREW S FELDMAN
                                           200 S BISCAYNE BLVD, SUITE 2770
                                           MIAMI FL 33131
                                           3057149474



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:             05/26/2020
                                                                                      Signature of Clerk or Deputy Clerk



                                                                                                s/ Ketly Pierre
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                     SouthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                        Florida


                   SETH FISHMAN, DVM                             )
                                                                 )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No. 20-CV-80832
                                                                 )
             JORDAN FISHMAN                                      )
  TWENTY FIRST CENTURY BIOCHEMICALS INC                          )
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) TWENTY FIRST CENTURY BIOCHEMICALS INC
                                           REGISTERED AGENT
                                           KEVIN F LONG, ESQ
                                           7 SOUTH MEADOW DRIVE
                                           SUDBURY MASSACHUSETTS 01776



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: ANDREW S FELDMAN
                                           200 S BISCAYNE BLVD SUITE 2770
                                           MIAMI FL 33131
                                           3057149474



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:             05/26/2020
                                                                                     Signature of Clerk or Deputy Clerk



                                                                                                s/ Ketly Pierre
